               Case 5:16-cr-00047-EJD Document 111 Filed 07/11/19 Page 1 of 4



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 PATRICK R. DELAHUNTY (CABN 257439)
   SARAH E. GRISWOLD (CABN 240326)
 5 Assistant United States Attorneys

 6           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 7           Telephone: (408) 535-5061
             FAX: (408) 535-5081
 8           patrick.delahunty@usdoj.gov
             sarah.griswold@usdoj.gov
 9
     Attorneys for United States of America
10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                              SAN JOSE DIVISION
13

14   UNITED STATES OF AMERICA,                       ) CASE NO. 16-cr-47 EJD
                                                     )
15           Plaintiff,                              ) UNITED STATES’ PROPOSED VOIR DIRE
                                                     )
16      v.                                           )
                                                     )
17   JONATHAN CHANG,                                 )
       a/k/a RuWu Charng, and                        )
18   GRACE CHANG,                                    )
       a/k/a Wei-Lin Chang,                          )
19                                                   )
             Defendants.                             )
20                                                   )
                                                     )
21

22           The United States hereby submits the following proposed voir dire questions, with the suggestion
23 that the Court address these questions to the jury pool, and permit counsel to do brief follow-up

24 questioning as appropriate. The government respectfully reserves its right to modify and supplement

25 this list of proposed voir dire questions if necessary based on pretrial developments.

26
27

28

     UNITED STATES’ PROPOSED VOIR DIRE
     CASE No. 16-cr-47 EJD
30
                 Case 5:16-cr-00047-EJD Document 111 Filed 07/11/19 Page 2 of 4



 1                                     PROPOSED VOIR DIRE QUESTIONS

 2 I.       Practical Considerations

 3          1.       Would you have any difficulty serving as a juror on a trial that could last approximately

 4 three weeks?

 5          2.       Are there circumstances currently in your life that may make it difficult for you to

 6 concentrate fairly on the issues in this case?

 7          3.       Do you have any difficulty understanding the English language? Do you have any

 8 difficulty reading the English language?

 9          4.       Do you read or understand the Mandarin language? Any evidence that you are to

10 consider and on which you must base your decision is only the English-language interpretation provided

11 through an official court interpreter and the English-language translations provided through the certified

12 translators. Would you have any difficulty disregarding the meaning of non-English words that differ

13 from the official interpretation or translation?

14          5.       Do you have any hearing or eyesight problems that might make it difficult for you to

15 follow along with the evidence in this case?

16 II.      Knowledge of Defendants, Counsel, Witnesses, and Case

17          6.       Do you know or have you heard of the Defendants Jonathan Chang a/k/a RuWu Charng

18 or Grace Chang a/k/a Wei-Lin Chang? Do you know or have you heard of any the following entities

19 associated with the Defendants: Home of Christ 4 or Home of Christ in West San Jose, Home of Christ

20 Associates LLC, Home of Christ Associates, Inc., or Home of Christ Christian Center?

21          7.       Do you know or have you heard of counsel in this case: Patrick Delahunty and Sarah

22 Griswold for the United States, Julia Jayne and Ashley Riser for Defendant Jonathan Chang, and Chris

23 Cannon and Matt Laws for Defendant Grace Chang?

24          8.       Do you know or are you familiar with any of the following individuals who may be

25 witnesses in this case? [The Court is respectfully requested to read (a) the names of witnesses identified

26 in the parties’ witness lists and (b) the government’s case agent, Mark Matulich.]
27          9.       This case relates to Defendants’ alleged efforts to obtain money and property by

28 intentionally misleading individuals about the true nature of Home of Christ Associates Incorporated

     UNITED STATES’ PROPOSED VOIR DIRE
     CASE No. 16-cr-47 EJD                             1
30
              Case 5:16-cr-00047-EJD Document 111 Filed 07/11/19 Page 3 of 4



 1 and Home of Christ Associates LLC, and their laundering of the proceeds of this alleged fraud. Outside

 2 of the information you have received in connection with your jury service, does anyone think he or she

 3 might have knowledge regarding the facts of this case? For example, has anyone read any news

 4 coverage regarding this case?

 5 III.     Attitude Toward Law Enforcement and Criminal Justice System

 6          10.     [If you like, you may approach sidebar to answer the following questions regarding

 7 involvement with law enforcement] Have you, any member of your immediate family, or any close

 8 friend ever had any contact with any law enforcement officer more significant than a routine traffic

 9 stop? If so, do you think the law enforcement officer acted professionally and fairly?
10          11.     Do you believe that you or anyone you personally know has ever been falsely arrested or

11 wrongly charged with a crime?

12          12.     Have you, any member of your family, or any close friend ever worked in law

13 enforcement or in the criminal justice system (e.g., police officer, prosecutor, probation officer, defense

14 lawyer, defense investigator)? Is there anything about that experience or association that would cause

15 you to lean in favor of either the Government or the Defendant in this case?

16          13.     Would you automatically view a government agency witness as more credible or less

17 credible than a witness who was not associated with a government agency, or are you able to assess each

18 witness’s credibility based on the evidence at trial?

19          14.     Is anyone of the opinion that the criminal justice system is fundamentally unfair in some

20 way?

21 IV.      Application of the Law / Punishment and Sympathy

22          15.     Do you understand that as a juror you must accept and apply the law as it is explained to

23 you by the Court, even if you believe the law is or should be different? Do you have any difficulty with

24 this concept that would prevent you from serving as an impartial juror in this case?

25          16.     In a criminal case, the government has the burden of proving the defendant is guilty

26 beyond a reasonable doubt. The law does not require the government to prove its case beyond all doubt.
27 Would any of you feel that the government should be required to prove its case beyond all doubt before

28 you would vote for a verdict of guilty?

     UNITED STATES’ PROPOSED VOIR DIRE
     CASE No. 16-cr-47 EJD                           2
30
                 Case 5:16-cr-00047-EJD Document 111 Filed 07/11/19 Page 4 of 4



 1          17.      The jury’s role is to decide guilt; the jury does not determine the sentence. Do you

 2 understand that you should not speculate about the possible punishment if the Defendant is found guilty?

 3 Will you be able to perform your duty to follow the law and decide whether the Defendant is guilty

 4 without regard to the possible consequences?

 5          18.      Do any of you have any moral, religious, philosophical, or political principles that make

 6 you reluctant to serve on a jury in a criminal case? Would any of those principles make it difficult or

 7 impossible for you to judge a fellow citizen?

 8          a.       Do any of you hold any principles that would cause you to refuse to vote to convict a

 9 person who held a leadership position at a church, such as elder or deacon?
10          b.       Do any of you hold any principles that would cause you to refuse to vote to convict a

11 person who allegedly defrauded his or her church?

12          c.       Do any of you hold any principles that would cause you to refuse to vote to convict a

13 person regardless of whether you felt the evidence proved the Defendant guilty beyond a reasonable

14 doubt?

15 V.       Concluding Questions

16          19.      After hearing what you have heard about this case, can you think of any reasons we have

17 not yet discussed that might prevent you from serving as a fair and impartial juror in this case?

18          20.      Is there any matter any juror would prefer to discuss privately with the Court?

19

20 DATED:            July 11, 2019                                Respectfully submitted,

21                                                                DAVID L. ANDERSON
                                                                  United States Attorney
22

23                                                                /s/
                                                                  PATRICK R. DELAHUNTY
24                                                                SARAH E. GRISWOLD
                                                                  Assistant United States Attorneys
25

26
27

28

     UNITED STATES’ PROPOSED VOIR DIRE
     CASE No. 16-cr-47 EJD                            3
30
